PER CURIAM.
Final decree was entered by the chancellor granting the appellee the sum of $25.00 a week as support money in a separate maintenance suit unconnected with grounds for divorce, alleging that the appellant was guilty of habitual indulgence in violent and ungovernable temper and extreme cruelty. See section 65.09, Florida Statutes, F.S.A.
The appellant presents only two propositions, one, that the court erred in entering the final order because it was contrary to law and two, because it was contrary to the evidence. The chancellor heard the testimony of the respective parties to the suit and the witnesses, there being several witnesses for the appellee but no witness for the appellant other than the appellant himself. No error is made to appear in the conclusion reached by the chancellor.
Appellee has filed motion for allowance of attorneys’ fee for the services of her attorneys on this appeal. The motion is granted and an allowance of $200.00 is made.
The decree of the chancellor is affirmed.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.